DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the superlattice, an antenna, and the metal configured  couple light as well as the specific feature of claims 6-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the photodetector structures are not covered with enough specificity to allow one to form these structures. Applicant gives no indication as to what was known or not know in regards to these structures or the structure to make them functionally accompluish the required infrared detector. Thus there is do define each of the detector structure or the metal to be an antenna.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,5-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  III-V materials formed from the group, does not reasonably provide enablement for III-III InGa or V-V AsSb materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to a backplane made from InGa AsSb the invention commensurate in scope with these claims. The scope of the claim (Wands factors) covers all combinations of indium, gallium, arsenic and antimony. The only direction (Wands factor) applicant provides is to traditional III-V materials. III-III materials and V-V are not mentioned in the literature thus the state of the art (Wands factor) would not know how to implement such materials in a photodetector.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7 it is unclear how the superlattice relates to the absorber the barrier and the contact is it a superlattice of these elements or is the superlattice one of the elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (Optical Express).
a.	As to claim 1,2, 3, 4 the recitation of backplane does not infer a particular special meaning it is be understood as an additional layer that supports the structure. In the Art backplane refers to a support or contact structure
Wang teaches An infrared detector (abstract), comprising: a substrate (InAs substrate); a heavily doped backplane comprising a combination of two or more of the following materials: indium, gallium, arsenic and antimony, wherein said backplane resides directly on said substrate (InAs n-type contact or  buffer heavily doped is relative); a photodetector residing 
b.	As to claim 5, Wang teaches a 1 micron thick backplane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in the alternative.
	a.	As to claims 6-9, 11-12, and 14, in the alternative  if type-II strained layer superlattice nBn detector structure comprises: an absorber layer; a barrier layer residing directly on said absorber layer; and a contact layer residing directly on said barrier layer with wherein said metal structure resides directly on said contact layer, bsorber layer comprises indium arsenide antimonide, wherein said barrier layer comprises aluminum gallium indium antimony, wherein said contact layer comprises indium arsenide antimonide, wherein said metal structure couples incident light into said type-II strained layer superlattice nBn detector structure was well known in the art.
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide a contact structure/buffer under a type-II strained layer superlattice nBn detector structure comprises: an absorber layer; a barrier layer residing directly on said absorber layer; and a contact layer residing directly on said barrier layer with wherein said metal 
	One would have been so motivated to allow the structure of the type SLS superlattice to be integrated in circuits designed for the structure of Wang. Thus allowing the device to be integrated in conventional circuitries, providing a cost benefit.
	b.	As claims 10 and 13, the specifics of the thicknesses, applicant show no criticality in the thicknesses.
It would have been obvious to one of ordinary skill in the art to make the absorber less than 1 micron and the contact between 0.2 and 0.3 microns to optimize the thickness for to provide a thin device while optimizing device performance.
c.	As to claims 15-21 in the alternative each of the features: 
	wherein said photodetector comprises a type-I strained layer superlattice nBn detector structure.
wherein said photodetector comprises a type-I or type II strained layer superlattice pn junction photodetector.
wherein said photodetector comprises a quantum-dot infrared photodetector.
wherein said photodetector comprises a quantum well infrared photodetector.
wherein said photodetector comprises a homogeneous material pn junction photodetector.

It would have been obvious to one of ordinary skill in the art at the time of filing to implement each of:
wherein said photodetector comprises a type-I strained layer superlattice nBn detector structure.
wherein said photodetector comprises a type-I or type II strained layer superlattice pn junction photodetector.
wherein said photodetector comprises a quantum-dot infrared photodetector.
wherein said photodetector comprises a quantum well infrared photodetector.
wherein said photodetector comprises a homogeneous material pn junction photodetector.
wherein said metal structure comprises a metal antenna and wherein said metal antenna couples incident light into said photodetector.
with a structure in the same manner of  Wang with a n-type contact buffer in a flip chip configuration with the photodetector there on.
One would have been so motivated allow integration of the devices and allow them to be integrated in circuits designed for the structure of Wang. Thus allowing the device to be integrated in conventional circuitries, providing a cost benefit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grayson 20180151515 paragraph 98 indicates most III-V photodetectors comprise  a heavily doped backplane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/

Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896